 



EXHIBIT 10.36
EXHIBIT A
STOCK OPTION AGREEMENT made as of the October 27, 2003 between NATIONAL MEDICAL
HEALTH CARD SYSTEMS, INC., a Delaware corporation (the “Company”), and Mark
Adkison (Optionee”).
WHEREAS, the Optionee is an employee of the Company or a subsidiary thereof;
WHEREAS, the Company desires to provide to the Optionee an additional incentive
to promote the success of the Company;
NOW, THEREFORE, in consideration of the foregoing, the Company hereby grants to
the Optionee (the “Grant”) the right and option to purchase Common Shares of the
Company under and pursuant to the terms and conditions of the 1999 Stock Option
Plan (the “Plan”) and upon and subject to the following terms and conditions:
     1. GRANT OF OPTION. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase Fifty (50,000) thousand Common Shares of the
Company (the “Option Shares”) during the following periods:
          (a) All or any part of sixteen thousand six hundred and sixty seven
(16,667) Common Shares may be purchased during the period commencing one year
from the date hereof and terminating at 5:00 P.M. on October ___, 2013 (the
“Expiration Date”).
          (b) All or any part of sixteen thousand six hundred and sixty seven
(16,667) Common Shares may be purchased during the period commencing two years
from the date hereof and terminating at 5:00 P.M. on the Expiration Date.
          (c) All or any part of sixteen thousand six hundred and sixty six
(16,666) Common Shares may be purchased during the period commencing three years
from the date hereof and terminating at 5:00 P.M. on the Expiration Date.
     2. NATURE OF OPTION. Such Options to purchase the Option Shares are
intended to meet the requirements of Section 422 of the Internal Revenue Code of
1986, as amended, relating to “incentive stock options”.
     3. EXERCISE PRICE. The exercise price of each of the Option Shares shall be
13.59 ($    ) dollars (the “Option Price”).
     4. EXERCISE OF OPTIONS. The Option shall be exercised in accordance with
the provisions of the Plan. As soon as practicable after the receipt of notice
of exercise (in the form annexed hereto as Exhibit A) and payment of the Option
Price as provided for in the Plan, the Company shall tender to the Optionee
certificates issued in the Optionee’s name evidencing the number of Option
Shares covered thereby.

11



--------------------------------------------------------------------------------



 



     5. TRANSFERABILITY. The Option shall not be transferable other than by will
or the laws of descent and distribution and, during the Optionee’s lifetime,
shall not be exercisable by any person other than the Optionee.
     6. CHANGE IN CONTROL. In the event of a Change in Control (as defined in
the Employment Agreement), any Options granted hereunder which have not vested
as of the date of the Change in Control shall automatically vest on such date,
provided that no acceleration of exercisability shall occur with respect to an
outstanding Option if and to the extent such Option is, in connection with the
Change in Control, to be assumed or otherwise continued in full force or effect
by the successor entity (or parent thereof) pursuant to the terms of the Change
in Control transaction.
     7. INCORPORATION BY REFERENCE. The terms and conditions of the Plan are
hereby incorporated by reference and made a part hereof.
     8. NOTICES. Any notice or other communication given hereunder shall be
deemed sufficient if in writing and hand delivered or sent by registered or
certified mail, return receipt requested, addressed to the Company, 26 Harbor
Park Drive, Port Washington, New York 11050, Attention: Jonathan Friedman and to
the Optionee, at the address indicated below. Notices shall be deemed to have
been given on the date of hand delivery or mailing, except notices of change of
address, which shall be deemed to have been given when received.
     9. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns.
     10. ENTIRE AGREEMENT. This Agreement, together with the Plan, contains the
entire understanding of the parties hereto with respect to the subject matter
hereof and may be modified only by an instrument executed by the party sought to
be charged.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

     
 
  NATIONAL MEDICAL HEALTH
 
  CARD SYSTEMS, INC.
 
  By:
 
   
 
  /s/ James Bigl
 
   
 
            James Bigl, CEO
 
   
 
  /s/ Mark A. Adkison
 
   
 
            Signature of Optionee
 
   
 
  Mark A. Adkison
 
   
 
            Name of Optionee

12



--------------------------------------------------------------------------------



 



EXHIBIT A
NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.
     a. OPTION EXERCISE FORM
          The undersigned hereby irrevocably elects to exercise the within
Option dated                      to the extent of purchasing
                     Common Shares of National Medical Health Card Systems, Inc.
The undersigned hereby makes a payment of $                      in payment
therefore.

     
 
   
 
   
 
  Name of Optionee
 
   
 
   
 
   
 
  Signature of Optionee
 
   
 
   
 
   
 
  Address of Holder
 
   
 
   
 
   
 
  Date

13